SEYMOUR, Circuit Judge,
dissenting.
I regret that I am unable to join the majority opinion. The majority hinges its decision to reverse upon its assessment of the legality of the original injunction. See Maj. op. at 1548. However, the Forest Service did not appeal that injunction and its terms are therefore not subject to review by this court. We are instead called upon to ascertain only whether the district court abused its discretion in concluding that the Forest Service did not properly perform its obligations under the injunction. The majority upholds the Forest Service’s actions by engaging in judicial bootstrapping that I view as a disturbing abdication of the court’s obligation to conduct a meaningful review of agency action. I therefore respectfully dissent.
In attempting to comply with the injunction, the Forest Service made changes by way of a plan amendment, “using updated data and procedures to evaluate land suitability.” Aplt.Br. at 13. In Stage I, “[t]he suitability reanalysis used a new resource database (RIS) that has been updated since the 1985 Forest Plan was approved and contains site specific data. This analysis also used information from a new timber inventory completed in 1985 which is reflected in the new data base.” ApIt.App. at 89. Thus, the reanalysis contained “more precise information about land characteristics, and more precise and scientifically based criteria,” and was based on “scientific knowledge and research, professional experience and ... existing, readily available technology.” Id. at 70. The new suitability analysis revealed that “74,022 more acres were removed from the tentatively suitable- acreage base in the Amended Plan than had been removed in the 1985 Plan.” Aplt.Br. at 18. This change was the result of the use of the new database, a change in methodology for computing indus*1551trial wood production, and new regeneration criteria. Id. at 19-20.
Although the Stage I analysis resulted in 74,022 acres being removed from the tentatively suitable land base, use of new data in Stages II and III resulted in a difference from the original three-stage analysis of only 4,377 acres. In Stage II, “[a]ll costs and timber prices were updated based on the latest information available.” Aplt.App. at 83.
The Stage II analysis revealed that overestimates of planting needs in the original Plan made revision of the cost estimates for regeneration under the strict 5-year standard unnecessary. No changes were made in the analysis for Stage III, except that use of the new database showed that only 8,832 acres subject to a primitive recreation management prescription in the Plan were actually located on lands included within the tentatively suitable timber base, in contrast to 62,100 acres excluded by this prescription in 1985.
Aplt.Reply Br. at 6. In this way, 53,268 acres of the 74,022 acres lost in stage I were replaced. Another 16,376 acre difference came under the category of “economic efficiency (logging methods).” ApltApp. at 89. “The lack of a site specific data base and recreation opportunities map led to a miscalculation in the original analysis.” Id. at 90. These differences combined to replace 69,644 acres of the 74,021 acres that had been removed in stage I. Thus, the new analysis differed from the original by only 4,377 acres.
Independent of this litigation, “the Forest Service began monitoring harvest levels under the Bighorn Plan.” Aplt.Br. at 9 (footnote omitted). Based on the monitoring data, the Forest Service determined that the forest will actually fall far short of the projected allowable sale quantity. “[Mjonitoring reports showed production significantly below the average annual allowable sale quantity for several consecutive years, signalling an imbalance in the Plan’s projections.” Id. “The fact that the forest has produced substantially less timber than anticipated in the Forest Plan shows that the anticipated balance between ‘standards and guidelines’ and timber production cannot be maintained without amending the plan.” Id. at 29. In fact, the imbalance was so severe that the Forest Service referred to the ASQ and the plan objectives as “incompatible.” Aplee. SuppApp. at S-l (Draft Environmental Impact Statement). “The Forest Supervisor determined that the incompatibility was significant and that it would be necessary to amend the Forest Plan.” Id. The Forest Service concedes that changing the ASQ will result in a significant amendment to the plan. Aplt.Br. at 9-10. As the majority recognizes, when an amendment is significant the Forest Service is required to conduct the same complex planning process applicable to promulgation of the original plan, see U.S.C. § 1604(f)(4), including an entirely new three-stage analysis and the assessment of multiple alternatives.
The decision to alter the ASQ was made contemporaneously with the reformulation of the three-stage analysis performed to satisfy the injunction in this case. Nevertheless, the new data regarding actual timber production was not incorporated in the three-stage analysis. The Forest Service offered the following explanation in its Environmental Assessment: .
The scope of this proposed action does not include reanalysis of the Forest’s ‘allowable sale quantity’ or timber management program portion of the Forest Plan. Thus the tentatively suitable land base is identical for all forest plan alternatives. The tentatively suitable land base is independent of the multiple-use management objectives that may be changed as a result of the ASQ reanalysis. While the stage III suitability analysis is based on multiple use objectives, the court did not order the Forest Service to change the multiple-use objectives in the preferred alternative. Therefore, the stage III suitability analysis can be completed for the existing preferred alternative now, and the stage III analysis can be modified later as new alternatives are developed as part of the ASQ reanalysis. .
Aplt.App. at 61 (emphasis added). The ASQ reanalysis was projected to be completed in August 1993. Aplt.Br. at 10.
*1552As the Forest Service and the majority concede, when adopting a Forest Plan the Forest Service is required to consider a number of alternatives. Each alternative plan contains different management objectives, which determine how much land to set aside for each of the multiple uses: wildlife protection, timber production, recreation, etc. Each alternative is then reviewed to determine which alternative “comes nearest to maximizing net public benefits.” 36 C.F.R. § 219.12(f).
When the Forest Service conducts an initial suitability analysis in the formulation of a Forest Plan, the regulations require consideration of a “broad range of reasonable alternatives” (36 C.F.R. 219.-14(c)). Alternatives must “reflect a range of resource outputs and expenditures” (36 C.F.R. 219.12(f)). Each alternative therefore sets out a unique combination of products ■ and services. In the management prescriptions for each alternative, the agency defines management prescriptions for the various multiple uses, including outdoor recreation, timber, watershed, range, wildlife and fish, and wilderness. The timber production objective of each alternative determines how many of the “tentatively suited acres” found in the Stage I analysis will become. “suited acres” in stage III.
Aplt.Br. at 23 (emphasis added). In the reanalysis done here, however, the Forest Service analyzed the land under one alternative only — the existing alternative with the timber production goal of 149.5 million board feet. The Forest Service’s justification for this procedure was that elimination of the seven-year regeneration standard resulted in only a small change in acreage suitable for timber production, therefore resulting in an insignificant amendment to the Bighorn Plan. Id. The Forest Service was able to reach this conclusion only by ignoring the significant amendment that it knew ■was required in order to redetermine a more accurate ASQ.
In the original injunction, the district court set aside the regeneration provisions and remanded the Bighorn Forest Plan for revision. It is apparent from the district court’s injunction order that it was concerned about the plan as a whole and the Forest Service’s blatant refusal to follow the statutory mandate regarding regeneration. The court specifically enjoined the Forest Service from permitting any timber production in the Bighorn National Forest until the Forest Service first determined, “based on research and experience, and pursuant to the implementing regulations and three-stage analysis discussed above, that the land is suitable for harvest.” 732 F.Supp. at 1103 (emphasis added). I emphasize again that the Forest Service did not appeal this injunction. It was therefore required to use its research and experience and the three-stage analysis to reassess the plan.
. The Forest Service necessarily used some new data acquired through its research and experience in order to ensure that the amount of land found suitable for harvest was not significantly changed even though the restocking requirement was changed from seven years to five years. Since the resulting change was insignificant, the Forest Service asserts that it was not required to consider multiple alternatives and to do a completely new Stage III reanalysis. At the same time, however, the Forest Service chose to ignore additional new data regarding the ASQ, acquired through its research and experience in the same time frame, where such data admittedly mandated a significant amendment to the plan.1 As the *1553Forest Service itself recognizes, “[cjalculation of the allowable sale quantity is an important, concurrent issue associated with management of the Bighorn National Forest at this time.” Aplt.App. at 61 (emphasis added). Furthermore, the new ASQ analysis admittedly will alter the Stage III suitability analysis. Id. Significantly, neither of the preferred alternatives listed in the Draft Environmental Impact Statement prepared in conjunction with the ASQ reanalysis maintains the level of timber production previously authorized. Of four alternatives, the Forest Service prefers Alternatives A and C. Aplee. SuppApp. at S-4. Alternative A decreases the amount of timber available for harvest from the current level of 149.5 million board feet to 58.0 million board feet. Id. Alternative C decreases the amount of available timber to 114.5 million board feet. Id.
The Forest Service thus chose to incorporate “more precise information about land characteristics ... based on scientific knowledge and research,” Aplt.App. at 70, where such information supported the original plan objectives and enabled the Forest Service to avoid a significant amendment to the plan, and to ignore such information where it did not. This was done in the face of the district court’s injunction requiring the Forest Service to revise the plan and to use its “research and experience” in determining whether the land is suitable for timber production. 732 F.Supp. at 1102. Under these circumstances, I cannot agree that the district court was “arbitrary, capricious, or whimsical,” when it refused to let the Forest Service pick and choose which new data to use in doing the reanalysis mandated by the injunction.
The majority recognizes that we do not uphold agency action that is arbitrary, capricious, or an abuse of discretion. Nonetheless, the majority approves the Forest Service’s selective incorporation of new data by using a circular argument that begs the relevant question. The majority thus concludes that the Forest Service need not use the new ASQ data because the regeneration amendment is “otherwise ‘non-significant.’ ” Op. at 1549. However, the only reason the amendment is otherwise non-significant is because the Forest Service did not incorporate the new information it had regarding the totally inaccurate ASQ resulting from the prior Stage III analysis.
The majority reasons in a circle rather than addressing the dispositive issue: was the Forest Service arbitrary and capricious in its refusal to incorporate new information regarding significantly decreased production of timber when amending the Plan to comply with the injunction. As the majority states, the Forest Service “used what it considers more accurate data and review tools than were used in the original plan evaluation.” Op. at 1549. At the same time, the Forest Service did not incorporate the new information about reduced timber production even though it recognized that harvesting timber at the present ASQ would result in an inability to meet the plan objectives regarding wildlife protection, recreation, and other goals of a proper forest plan. Nothing in the rationale supporting the majority’s result convinces me that the Forest Service did not act arbitrarily and capriciously in choosing selectively to use some new information and to exclude other information of great import. Accordingly, I would affirm the district court.

. As the Draft Environmental Impact Statement covering this significant amendment makes clear, the Forest Service knew as early as 1987 that the ASQ w¡as incompatible with the plan objectives. Aplee. Supp.App. at S-l. On February 23, 1990, the Forest Service, recognizing the conflict between the ASQ and the plan standards, issued a policy stating that meeting the standards should take precedence over meeting the ASQ output. Id. at 1-9. The district court ordered the plan revision in this litigation on February 13, 1990. Sierra Club v. Cargill, 732 F.Supp. 1095 (D.Colo.1990). Thus, the Forest Service knew of the irreconcilable conflict in the plan within ten days of the issuance of the injunction. The Forest Service issued its notice of intent to amend the ASQ on December 31, 1990, Aplee. Supp.App. at 1-1, while it was under the injunction to redetermine in accordance with its regulations what forest land was suitable for timber production.